

EXHIBIT 10.1

BOSTON SCIENTIFIC CORPORATION




2003 LONG-TERM INCENTIVE PLAN


(As Amended and Restated June 1, 2008)




 
 

--------------------------------------------------------------------------------

 
1.            ADMINISTRATION


Subject to the express provisions of the Plan and except to the extent
prohibited by applicable law, the Administrator has the authority to interpret
the Plan; determine eligibility for and grant Awards; determine, modify or waive
the terms and conditions of any Award; prescribe forms, rules and procedures
(which it may modify or waive); and otherwise do all things necessary to
implement the Plan.  Once a written agreement evidencing an Award hereunder has
been provided to a Participant, the Administrator may not, without the
Participant's consent, alter the terms of the Award so as to affect adversely
the Participant's rights under the Award, unless the Administrator expressly
reserved the right to do so in writing at the time of such
delivery.  Notwithstanding any other provision of the Plan or any Award
agreement (except as provided in Section 5.a and 5.b.(1) herein), the
Administrator may not amend, alter, suspend, discontinue or terminate the Plan
or any Award previously granted, in whole or in part, without the approval of
the stockholders of the Company that would (i) increase the total number of
shares available for Awards under the Plan, or (ii) replace or regrant
previously granted Stock-based Awards requiring exercise, or (iii) lower the
exercise price of a previously granted  Stock-based Award requiring exercise. In
the case of any Award intended to be eligible for the performance-based
compensation exception under Section 162(m), the Administrator shall exercise
its discretion consistent with qualifying the Award for such exception.


 Notwithstanding any provision herein to the contrary, the Administrator may
modify the terms of the Plan or may create one or more subplans, in each case on
such terms as it deems necessary or appropriate, to provide for awards to
non-U.S. participants; provided, that no such action by the Administrator shall
increase the total number of shares issuable hereunder.




2.            LIMITS ON AWARD UNDER THE PLAN


a.    Number of Shares.  Subject to the adjustment provisions in Section 5
below, a maximum of 120,000,000 shares of Stock may be delivered in satisfaction
of Awards under the Plan, provided that with respect to any new Award granted on
or after June 1, 2008, no more than 40,000,000 shares of Stock may be available
for Awards granted in any form provided for under the Plan other than
Stock-based Awards requiring exercise.  If an Award is denominated in shares of
Stock, the number of shares covered by such Award, or to which such Award
relates, shall be counted on the date of grant of such Award against the
aggregate number of shares available for grant under the Plan.  In determining
the amount of shares available for issuance under the Plan, any Awards granted
under the Plan that are cancelled, forfeited, or lapse shall become available
again for issuance under the Plan.  In determining the amount of shares
available for issuance under the Plan, shares subject to an Award under the Plan
may not again be made available for issuance under the Plan if such shares are
(i) shares that were subject to a Stock-based Award requiring exercise and were
not issued upon the net settlement or net exercise of such Stock-based Award,
(ii) shares subject to an Award that are withheld by, or otherwise remitted to,
the Company (or to a broker in connection with a broker-assisted exercise of a
Stock-based Award requiring exercise) to satisfy a Participant’s exercise price
obligation upon exercise, (iii) shares subject to an Award that are withheld by,
or otherwise remitted to the Company to satisfy a Participant’s tax withholding
obligation upon the lapse of restrictions of a Stock-based Award, (iv)
previously owned shares of Stock delivered in satisfaction of a Participant’s
exercise price or tax withholding obligations in respect of any Award, or (v)
shares repurchased on the open market with the proceeds from the exercise of a
Stock-based Award. .
 .
b.    Type of Shares.  Stock delivered by the Company under the Plan may be
authorized but unissued Stock or previously issued Stock acquired by the Company
and held in treasury.  No fractional shares of Stock will be delivered under the
Plan. Cash may be paid in lieu of any fractional shares in settlement of Awards
under the Plan.


c.    Stock-Based Award Limits.  The maximum number of shares of Stock for which
Stock Options may be granted to any person in any calendar year, the maximum
number of shares of Stock subject to SARs granted to any person in any calendar
year and the aggregate maximum number of shares
 
 
 

--------------------------------------------------------------------------------

 
of Stock subject to other Awards that may be delivered (or the value of which
may be paid) to any person in any calendar year shall each be
2,000,000.  Subject to these limitations, each person eligible to participate in
the Plan shall be eligible in any year to receive Awards covering up to the full
number of shares of Stock then available for Awards under the Plan.


d.    Other Award Limits.  No more than $2,500,000 may be paid to any individual
for any fiscal year with respect to any Cash or Other Performance Award (other
than an Award expressed in terms of shares of Stock or units representing Stock,
which shall instead be subject to the limit set forth in Section 2.c.
above).  The maximum that may be paid for performance periods of shorter or
longer than a fiscal year shall be correlatively adjusted.  In applying the
dollar limitation of the preceding sentence:  (A) multiple Cash or Other
Performance Awards to the same individual that are determined by reference to
performance periods of one year or less ending with or within the same fiscal
year of the Company shall be subject in the aggregate to one $2,500,000 limit.




3.            ELIGIBILITY AND PARTICIPATION


The Administrator will select Participants from among those key Employees,
directors and other individuals or entities providing services to the Company or
its Affiliates who, in the opinion of the Administrator, are in a position to
make a significant contribution to the success of the Company and its
Affiliates.  Eligibility for ISOs is further limited to those individuals whose
employment status would qualify them for the tax treatment described in Sections
421 and 422 of the Code.




4.            RULES APPLICABLE TO AWARDS


a.            ALL AWARDS


(1)  Terms of Awards.  The Administrator shall determine the terms of all Awards
subject to the limitations provided herein.


(2)  Performance Criteria.  Where rights under an Award depend in whole or in
part on satisfaction of Performance Criteria, actions by the Company that have
an effect, however material, on such Performance Criteria or on the likelihood
that they will be satisfied will not be deemed an amendment or alteration of the
Award.


(3)  Transferability Of Awards.   Awards may be transferred only as
follows:  (i) ISOs may not be transferred other than by will or by the laws of
descent and distribution and during a Participant's lifetime may be exercised
only by the Participant (or in the event of the Participant's incapacity, by the
person or persons legally appointed to act on the Participant's behalf); (ii)
Stock Options other than ISOs may be transferred by will or by the laws of
descent and distribution and, except as otherwise determined by the
Administrator, may also be transferred during the Participant's lifetime,
without payment of consideration, to one or more Family Members of the
Participant; (iii) Awards of Unrestricted Stock shall be subject only to such
transfer restrictions under the Plan as are specified by the Administrator; and
(iv) Awards other than  Stock Options and other than Unrestricted Stock may not
be transferred except as the Administrator otherwise determines.  If an Award is
claimed or exercised by a person or persons other than the Participant, the
Company shall have no obligation to deliver Stock, cash or other property
pursuant to such Award or otherwise to recognize the transfer of the Award until
the Administrator is satisfied as to the authority of the person or persons
claiming or exercising such Award.


(4)  Vesting, Etc.   Without limiting the generality of Section 1, the
Administrator may determine the time or times at which an Award will vest (i.e.,
become free of forfeiture restrictions) or become exercisable and the terms on
which an Award requiring exercise will remain exercisable.  Unless the
Administrator expressly provides otherwise, upon the cessation of the
Participant's employment or other service relationship with the Company and its
Affiliates (i) all Awards (other than Stock Options, SARs, Deferred Stock Units
and Restricted Stock) held by the Participant or by a permitted transferee under
 
 
 

--------------------------------------------------------------------------------

 
Section 3.a.(4) immediately prior to such cessation of employment or other
service relationship will be immediately forfeited if not then vested and, where
exercisability is relevant, will immediately cease to be exercisable, and (ii)
Stock Options, SARs, Deferred Stock Units and Restricted Stock shall be treated
as follows:


(A) immediately upon the cessation of a Participant's employment or other
service relationship with the Company and its Affiliates by reason of the
Participant's death, Disability, or with respect to a Participant who is an
employee or director of the Company or its Affiliates, by reason of such
Participant’s Retirement, all Stock Options, SARs, Deferred Stock Units and
Restricted Stock Awards held by the Participant (or by a permitted transferee
under Section 3.a.(4)) immediately prior to such death, Disability or, as
applicable, Retirement, will become vested and, where exercisability is
relevant, will be exercisable until the expiration of the stated term of the
Stock Option or SAR, unless otherwise determined by the Administrator at or
after grant;




(B) except as provided in (C) below, all Stock Options, SARs, Deferred Stock
Units and Restricted Stock Awards held by a Participant (or by a permitted
transferee under Section 3.a.(4)) immediately prior to the cessation (other than
by reason of death or Disability, or with respect to a Participant who is an
employee or director of the Company or its Affiliates, Retirement) of the
Participant's employment or other service relationship with the Company and its
Affiliates, to the extent then not vested shall terminate, and to the extent
then exercisable, will remain exercisable for the lesser of twelve months or
until the expiration of the stated term of the Stock Option or SAR unless
otherwise determined by the Administrator at or after grant;


(C) all Stock Options, SARs, Deferred Stock Units and Restricted Stock Awards
held by the Participant (or by a permitted transferee under Section 3.a.(4))
whose cessation of employment or other service relationship is determined by the
Administrator in its sole discretion to be for cause or to result from reasons
which cast such discredit on the Participant as to justify immediate termination
of the Award shall immediately terminate upon notice by the Company to the
Participant of such cessation for cause.  For this purpose, “cause” means a
felony conviction of a Participant or the failure of a Participant to contest
prosecution for a felony, or a Participant’s misconduct or dishonesty which is
harmful to the business or reputation of the Company.


Unless the Administrator expressly provides otherwise or in the case of
cessation for cause, a Participant's "employment or other service relationship
with the Company and its Affiliates" will be deemed to have ceased when the
individual is no longer employed by or in a service relationship with the
Company or its Affiliates.  Except as the Administrator otherwise determines,
with respect to a Participant who is an employee or director of the Company or
its Affiliates, such Participant's "employment or other service relationship
with the Company and its Affiliates" will not be deemed to have ceased during a
military, sick or other bona fide leave of absence if such absence does not
exceed 180 days or, if longer, so long as the Participant retains a right by
statute or by contract to return to employment or other service relationship
with the Company and its Affiliates.


(5)  Taxes.  The Administrator will make such provision for the withholding of
taxes as it deems necessary.  The Administrator may, but need not, hold back
shares of Stock from an Award or permit a Participant to tender previously-owned
shares of Stock in satisfaction of tax withholding requirements in an amount
sufficient to cover withholding required by law for any federal, state or local
taxes or to take such other action has may be necessary to satisfy any such
withholding obligation. The Administrator may permit shares to be used to
satisfy the required tax withholding and such shares shall be valued at the Fair
Market Value as of the settlement or vesting date of the applicable Award.


(6)  Dividend Equivalents, Etc.  The Administrator may provide for the payment
of amounts in lieu of cash dividends or other cash distributions with respect to
Stock subject to an Award if and in such manner as it deems appropriate.


 
 

--------------------------------------------------------------------------------

 
(7)  Rights Limited.  Nothing in the Plan shall be construed as giving any
person the right to continued employment or service with the Company or its
Affiliates, or any rights as a shareholder except as to shares of Stock actually
issued under the Plan.  The loss of existing or potential profit in Awards will
not constitute an element of damages in the event of termination of employment
or service for any reason, even if the termination is in violation of an
obligation of the Company or Affiliate to the Participant.


(8)  Section 162(m).  The Administrator in its discretion may grant Performance
Awards that are intended to qualify for the performance-based compensation
exception under Section 162(m) and Performance Awards that are not intended so
to qualify. In the case of an Award intended to be eligible for the
performance-based compensation exception under Section 162(m), the Plan and such
Award shall be construed to the maximum extent permitted by law in a manner
consistent with qualifying the Award for such exception. In the case of a
Performance Award intended to qualify as performance-based for the purposes of
Section 162(m), the Administrator shall preestablish in writing one or more
specific Performance Criteria no later than 90 days after the commencement of
the period of service to which the performance relates (or at such earlier time
as is required to qualify the Award as performance-based under Section
162(m)).  Prior to payment of any Performance Award intended to qualify as
performance-based under Section 162(m), the Administrator shall certify whether
the Performance Criteria have been attained, and such determination shall be
final and conclusive.  In the case of a Performance Award intended to qualify as
performance-based for the purposes of Section 162(m), the provisions of this
Section 4.a.(9) shall be construed in a manner that is consistent with the
regulations under Section 162(m).


(9) Section 409A.  Except to the extent specifically provided otherwise by the
Administrator, Awards under the Plan are intended to satisfy the requirements of
Section 409A of the Code so as to avoid the imposition of any additional taxes
or penalties under Section 409A of the Code. If the Administrator determines
that an Award, Award agreement, payment, transaction or any other action or
arrangement contemplated by the provisions of the Plan would, if undertaken,
cause a Participant to become subject to any additional taxes or other penalties
under Section 409A of the Code, then unless the Administrator specifically
provides otherwise, such Award, Award agreement, payment, transaction or other
action or arrangement shall not be given effect to the extent it causes such
result and the related provisions of the Plan and/or Award agreement will be
deemed modified, or, if necessary, suspended in order to comply with the
requirements of Section 409A of the Code to the extent determined appropriate by
the Administrator, in each case without the consent of or notice to the
Participant.


b.            AWARDS REQUIRING EXERCISE


(1)  Time And Manner Of Exercise.  The term of each Award requiring exercise
shall not exceed ten (10) years from the date of grant. Unless the Administrator
expressly provides otherwise, (a) an Award requiring exercise by the holder will
not be deemed to have been exercised until the Administrator receives notice of
exercise (in form acceptable to the Administrator) by the appropriate person and
accompanied by any payment required under the Award; and (b) if the Award is
exercised by any person other than the Participant, the Administrator may
require satisfactory evidence that the person exercising the Award has the right
to do so.


(2)  Exercise Price.  The Administrator shall determine the exercise price of
each Stock Option; provided, that each Award requiring exercise must have an
exercise price that is not less than the Fair Market Value of the Stock subject
to the  Award, determined as of the date of grant, except as necessary to
maintain the intrinsic value of substitute Awards in connection with a merger or
acquisition consummated by the Company. An ISO granted to an Employee described
in Section 422(b)(6) of the Code must have an exercise price that is not less
than 110% of such Fair Market Value. Where shares of Stock issued under an Award
are part of an original issue of shares, the Award shall require an exercise
price equal to at least the par value of such shares.  Except as provided in
Section 5.a and 5.b(1) below, without the approval of the stockholders of the
Company (i) the exercise price for any Stock-based Award requiring exercise
under the Plan may not be decreased after the grant of the Stock-based Award
requiring exercise, and (ii) outstanding Stock-based Awards requiring exercise
may not be canceled in exchange for cash or
 
 
 

--------------------------------------------------------------------------------

 
other Awards or other Stock-based Award requiring exercise with an exercise
price that is less than the exercise price of the original Stock-based Award
requiring exercise.




(3)  Payment Of Exercise Price, If Any.  Where the exercise of an Award is to be
accompanied by payment, the Administrator may determine the required or
permitted forms of payment, subject to the following: all payments will be by
cash or check acceptable to the Administrator, unless one of the following forms
of payment is permitted by the Administrator in its discretion in any specific
instance (with the consent of the optionee of an ISO, unless such permitted form
of payment is expressly provided for in the grant), (i) through the delivery of
shares of Stock which have been outstanding for at least six months (unless the
Administrator approves a shorter period) and which have a Fair Market Value
equal to the exercise price, (ii) by delivery to the Company of a promissory
note of the person exercising the Award, payable on such terms as are specified
by the Administrator, (iii) by delivery of an unconditional and irrevocable
undertaking by a broker to deliver promptly to the Company sufficient funds to
pay the exercise price, or (iv) by any combination of the foregoing permissible
forms of payment.


(4)  Grant of Stock Options.  Each Stock Option awarded under the Plan shall be
deemed to have been awarded as a non-ISO (and to have been so designated by its
terms) unless the Administrator expressly provides that the Stock Option is to
be treated as an ISO.  No ISO may be granted under the Plan after February 25,
2013, but ISOs previously granted may extend beyond that date.


c.            AWARDS NOT REQUIRING EXERCISE


Awards of Restricted Stock, Deferred Stock Units and Unrestricted Stock may be
made in return for either (i) services determined by the Administrator to have a
value not less than the par value of the Awarded shares of Stock, or (ii) cash
or other property having a value not less than the par value of the Awarded
shares of Stock plus such additional amounts (if any) as the Administrator may
determine payable in such combination and type of cash, other property (of any
kind) or services as the Administrator may determine.




5.            EFFECT OF CERTAIN TRANSACTIONS




a.            CHANGE IN CONTROL


Except as the Administrator may otherwise determine in connection with the grant
of an Award, immediately prior to a Change in Control each Award shall vest (and
if relevant shall become exercisable), all Performance Criteria and other
conditions to an Award shall be deemed satisfied, and all Award deferrals shall
be accelerated.  In addition, all Stock-based Awards (all Stock Options, SARs,
Restricted Stock, Deferred Stock, including any Performance Awards consisting of
any of the foregoing), except to the extent consisting of outstanding shares of
Stock that are then free of any restrictions under the Plan, shall terminate
immediately prior to the Change in Control unless assumed in accordance with the
immediately following sentence.   If there is a surviving or acquiring entity,
the Administrator may provide for a substitution or assumption of Awards by the
acquiring or surviving entity or an affiliate thereof, on such terms as the
Administrator determines. If there is no surviving or acquiring entity, or if
the Administrator does not provide for a substitution or assumption of an Award,
the Award shall vest (and to the extent relevant become exercisable) on a basis
that gives the holder of the Award a reasonable opportunity to participate as a
stockholder in the Change in Control.


b.            CHANGES IN AND DISTRIBUTIONS WITH RESPECT TO THE STOCK


(1)  Basic Adjustment Provisions.  In the event of a stock dividend, stock split
or combination of shares, recapitalization or other change in the Company's
capital structure, the Administrator will make appropriate adjustments to the
maximum number of shares that may be delivered under the Plan under Section 2.a.
and to the maximum share limits described in Section 2.b., and will also
 
 
 

--------------------------------------------------------------------------------

 
make appropriate adjustments to the number and kind of shares of stock or
securities subject to Awards then outstanding or subsequently granted, any
exercise prices relating to Awards and any other provision of Awards affected by
such change.


(2)  Certain Other Adjustments.  The Administrator may also make adjustments of
the type described in paragraph (1) above to take into account distributions to
common stockholders other than those provided for in Section 5.a. and 5.b.(1),
or any other event, if the Administrator determines that adjustments are
appropriate to avoid distortion in the operation of the Plan and to preserve the
value of Awards made hereunder; provided, that no such adjustment shall be made
to the maximum share limits described in Section 2.c. or 2.d., or otherwise to
an Award intended to be eligible for the performance-based exception under
Section 162(m), except to the extent consistent with that exception, nor shall
any change be made to ISOs except to the extent consistent with their continued
qualification under Section 422 of the Code.


(3)  Continuing Application of Plan Terms.  References in the Plan to shares of
Stock shall be construed to include any stock or securities resulting from an
adjustment pursuant to Section 5.b.(1) or 5.b.(2) above.




6.            LEGAL CONDITIONS ON DELIVERY OF STOCK


The Company will not be obligated to deliver any shares of Stock pursuant to the
Plan or to remove any restriction from shares of Stock previously delivered
under the Plan until  the Company's counsel has approved all legal matters in
connection with the issuance and delivery of such shares; if the outstanding
Stock is at the time of delivery listed on any stock exchange or national market
system, the shares to be delivered have been listed or authorized to be listed
on such exchange or system upon official notice of issuance; and all conditions
of the Award have been satisfied or waived.  If the sale of Stock has not been
registered under the Securities Act of 1933, as amended, the Company may
require, as a condition to exercise of the Award, such representations or
agreements as counsel for the Company may consider appropriate to avoid
violation of such Act.  The Company may require that any certificates evidencing
Stock issued under the Plan bear an appropriate legend reflecting any
restriction on transfer applicable to such Stock.




7.            AMENDMENT AND TERMINATION


Subject to the provisions of Section 1, the Administrator may at any time or
times amend, alter, suspend, discontinue or terminate the Plan, in whole or in
part, provided however that without the prior approval of the Company’s
stockholders, no material amendment shall be made if stockholder approval is
required by law, regulation or stock exchange requirement.  Notwithstanding any
other provision of the Plan or any Award agreement (except as provided in
Section 5.a and 5.b.(1) herein), no such amendment, alteration, suspension,
discontinuation or termination shall be made without the approval of the
stockholders of the Company that would (i) increase the total number of shares
available for Awards under the Plan, or (ii) replace or regrant previously
granted Stock Options, SARs, or other Stock-based Awards requiring exercise
through cancellation, or (iii) lower the exercise price of a previously
granted  Stock Option, SAR or other Award requiring exercise.




8.            NON-LIMITATION OF THE COMPANY'S RIGHTS


The existence of the Plan or the grant of any Award shall not in any way affect
the Company's right to award a person bonuses or other compensation in addition
to Awards under the Plan.




 
 

--------------------------------------------------------------------------------

 
9.            GOVERNING LAW


The Plan shall be construed in accordance with the laws of the Commonwealth of
Massachusetts.




10.          DEFINED TERMS


The following terms, when used in the Plan, shall have the meanings and be
subject to the provisions set forth below:


"Administrator":  The Board or, if one or more has been appointed, the
Committee, including their delegates  (subject to such limitations on the
authority of such delegates as the Board or the Committee, as the case may be,
may  prescribe).  The senior Legal and Human Resources representatives of the
Company shall also be the Administrator, but solely with respect to ministerial
tasks related hereto.


"Affiliate":  Any corporation or other entity owning, directly or indirectly,
50% or more of the outstanding Stock of the Company, or in which the Company or
any such corporation or other entity owns, directly or indirectly, 50% of the
outstanding capital stock (determined by aggregate voting rights) or other
voting interests.


"Award":  Any or a combination of the following:


(i) Stock Options.


(ii) SARs.


(iii)  Restricted Stock.


(iv)  Unrestricted Stock.


(v)  Deferred Stock Unit.


(vi)  Other Stock-Based Awards.


(vii)  Cash Performance Awards.


(viii)  Other Performance Awards.


(ix)  Grants of cash, or loans, made in connection with other Awards in order to
help defray in whole or in part the economic cost (including tax cost) of the
Award to the Participant.


"Board":  The Board of Directors of the Company.


"Cash Performance Award":  A Performance Award payable in cash.  The right of
the Company under Section 4.a.(3) to extinguish an Award in exchange for cash or
the exercise by the Company of such right shall not make an Award otherwise not
payable in cash a Cash Performance Award.


"Change in Control":  Any of:


(i) an acquisition, consolidation or merger in which the Company is not the
surviving corporation or with respect to which all or substantially all of the
beneficial owners of the outstanding stock of the Company and the combined
voting power of the outstanding voting securities of the Company entitled to
vote generally in the election of directors immediately prior to such
transaction do not own beneficially, directly or indirectly, and in
substantially the same proportion, more than 60% of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting
 
 
 

--------------------------------------------------------------------------------

 
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such transaction;


(ii) a sale or transfer of all or substantially all the Company's assets;


(iii) a dissolution or liquidation of the Company;  or


(iv) continuing directors constitute less than a majority of the Board, where a
"continuing director" includes (A) each person who was a director of the Company
as of the close of business on May 6, 2003, and (B) each person who subsequently
becomes a director of the Company with approval by a vote of at least a majority
of the "continuing directors" in office at the time of such person's election or
nomination as a director unless that person became a director in connection with
an actual or threatened election contest.


Notwithstanding clauses (i) through (iv) above, none of the following shall
constitute a "Change in Control" for purposes of this definition:


(x) the shares of common stock of the Company or the voting securities of the
Company entitled to vote generally in the election of directors are acquired
directly from the Company in a capital raising transaction;


(y)  the shares of common stock of the Company or the voting securities of the
Company entitled to vote generally in the election of directors are acquired by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any corporation controlled by the Company; or


(z) (A)  the beneficial owners of the outstanding shares of common stock of the
Company, and of the securities of the Company entitled to vote generally in the
election of directors, immediately prior to such transaction beneficially own,
directly or indirectly, in substantially the same proportions immediately
following such transaction more than  60% of the outstanding shares of common
stock and of the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors of the corporation
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company's assets
either directly or through one or more subsidiaries) resulting from such
transaction and (B) at least a majority of the members of the board of directors
of the corporation resulting from such transaction were members of the board of
directors at the time of the execution of the initial agreement, or of the
action of the Board, authorizing such transaction.


"Code":  The U.S. Internal Revenue Code of 1986 as from time to time amended and
in effect, or any successor statute as from time to time in effect.


"Committee":  One or more committees of the Board (including any subcommittee
thereof) appointed or authorized to make Awards and otherwise to administer the
Plan.  In the case of Awards granted to executive officers of the Company, the
Committee shall be comprised solely of two or more outside directors within the
meaning of Section 162(m).


"Company":  Boston Scientific Corporation.


 "Deferred Stock Unit":  A promise to deliver Stock or other securities in the
future on specified terms.


"Disability":  Permanent and total disability as determined under the Company's
long-term disability program for employees then in effect.


"Employee":  Any person who is employed by the Company or an Affiliate.


“Fair Market Value”: The closing price of a share of Stock as reported on the
New York Stock Exchange, Inc. on the relevant date.


 
 

--------------------------------------------------------------------------------

 
"Family Member":  An individual or entity included as a “family member’’ within
the meaning of  the Security and Exchange Commission’s Form S-8, Registration
Statement Under The Securities Act of 1933.


"ISO":  A Stock Option intended to be an "incentive stock option" within the
meaning of Section 422 of the Code.


"Participant":  An Employee, director or other person providing services to the
Company or its Affiliates who is granted an Award under the Plan.


"Performance Award":  An Award subject to Performance Criteria.


"Performance Criteria":  Specified criteria the satisfaction of which is a
condition for  the exercisability, vesting or full enjoyment of an Award.  For
purposes of Performance Awards that are intended to qualify for the
performance-based compensation exception under Section 162(m), a Performance
Criterion shall mean an objectively determinable measure of performance relating
to any of the following (determined either on a consolidated basis or, as the
context permits, on a divisional, subsidiary, line of business, project or
geographical basis or in combinations thereof):  (i) sales; revenues; assets;
liabilities; costs; expenses; earnings before or after deduction for all or any
portion of interest, taxes, depreciation, amortization or other items, whether
or not on a continuing operations or an aggregate or per share basis; return on
equity, investment, capital or assets; one or more operating ratios; borrowing
levels, leverage ratios or credit rating; market share; capital expenditures;
cash flow; working capital requirements; stock price; stockholder return; sales,
contribution or gross margin, of particular products or services; particular
operating or financial ratios; customer acquisition, expansion and retention; or
any combination of the foregoing; or (ii) acquisitions and divestitures (in
whole or in part); joint ventures and strategic alliances; spin-offs, split-ups
and the like; reorganizations; recapitalizations, restructurings, financings
(issuance of debt or equity) and refinancings; transactions that would
constitute a change of control; or any combination of the foregoing.  A
Performance Criterion measure and targets with respect thereto determined by the
Administrator need not be based upon an increase, a positive or improved result
or avoidance of loss.


"Plan":  The Boston Scientific Corporation 2003 Incentive Plan as set forth
herein, as from time to time amended and in effect.


"Restricted Stock":  An Award of Stock subject to forfeiture to the Company if
specified conditions are not satisfied.


"Retirement": Unless the Administrator expressly provides otherwise, cessation
of employment or other service relationship with the Company and its Affiliates
if, as of the date of such cessation, (i) the Participant has attained age 50,
(ii) the Participant has accrued at least five years of service with the Company
and its Affiliates, and (iii) the sum of the Participant’s age and years of
service as of such date equals or exceeds 62.


"Section 162(m)":  Section 162(m) of the Code.


"SARs":  Rights entitling the holder upon exercise to receive cash or Stock, as
the Administrator determines, equal to a function (determined by the
Administrator using such factors as it deems appropriate) of the amount by which
the Stock has appreciated in value since the date of the Award.


"Stock":  Common Stock of the Company, par value $.01 per share.


"Stock Options":  Options entitling the recipient to acquire shares of Stock
upon payment of the exercise price.


"Unrestricted Stock":  An Award of Stock not subject to any restrictions under
the Plan.
 